ALLOWANCE
Claims 24-41 are allowed.

Terminal Disclaimer
The terminal disclaimer filed on 02/24/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Pat. No. 10,884,582 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Priority
This application has claimed the benefit as a CON of Application Number 15/870,644 (U.S. Pat. No. 10,884,582) filed on 01/12/2018, which claims benefit to PRO Application Number 62/559,362 filed 09/15/2017. 

Response to Amendments
Applicant’s amendments filed on 02/24/2022 have been fully considered by the examiner. Examiner withdraws the Nonstatutory Double Patenting rejection to all claims.

Response to Arguments
Argument 1, Applicant argues that the combination of Kramer and Liu do not teach the newly amended portions to the independent claims. 
Responding to Argument 1, applicant's argument has been fully considered but is moot because the newly amended claims has placed independent claim 24 and its dependent claims 25-32, and independent claim 33 and its dependent claims 34-41, in condition for allowance.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record, specifically Kramer et al. (US 2005/0198571 A1) and Liu et al. (US 2017/0028864 A1), do not expressly teach or render obvious the invention as recited in independent claims 24 and 33.
The prior art of record teaches at least one non-transitory computer-readable medium carrying instructions that, when executed by a computing system, cause the computing system to generate a rotational view of a gemstone in a user interface by performing operations comprising: 
receiving, from a user, a selection of a gemstone to be displayed in a user interface [Kramer: Fig. 17, Para. 150, user selects an object image to be displayed for interaction by a user]; 
displaying, at the user interface, an initial image of the gemstone at a first angular perspective [Kramer: Fig. 17, Para. 150, selected object image is displayed to the user]; 
receiving a pan command from the user, wherein the pan command specifies an initial direction of rotation of the displayed gemstone [Kramer: Fig. 17, Para. 115, user can pan or rotate an image using a mouse or touch screen]; 
receiving, by the computing system, a first dataset including first images of the gemstone, wherein each of the first images represents the gemstone at a different angular perspective around an axis of rotation compared to other first images, and wherein the perspectives of the first images are spaced apart around the axis of rotation compared to other first images [Kramer: Fig. 1, (12, 14), Paras. 90-93, 100, receiving the image set with one or more images of an object at different angles in a plane (i.e. vertical axis); Liu: Fig. 3A, (302A), Paras. 81-82, receive a first set of images of an object at different angles around an axis of rotation]; 
before receiving the entirety of a second dataset including second images of the gemstone, progressively displaying at least some of the first images at the user interface in order of increasing or decreasing angular perspective based on the received pan command, thereby causing the displayed gemstone to rotate in the specified initial direction of rotation [Kramer: Figs. 6-7, Paras. 107, 115, displaying the image set to the user based on the user inputs (i.e. rotation)];  
receiving, by the computing system, the second dataset including the second images of the gemstone, wherein each of the second images represents the gemstone at a different angular perspective around the axis of rotation compared to the first images and other second images, and wherein the angular perspectives of the second images are spaced apart around the axis of rotation compared to the other second images [Kramer: Fig. 1, (12, 14), Paras. 90-94, 100, receiving another image set with one or more images of an object at different angles in a second plane (i.e. horizontal axis); Liu: Fig. 3A, (302B and C), Paras. 81-82, receive a second and/or third set of images of an object at different angles around the axis of rotation]; and 
progressively displaying the second images at the user interface in order of increasing or decreasing angular perspective based on the received pan command, thereby causing the displayed gemstone to continue to rotate in the specified initial direction of rotation [Kramer: Fig. 2, Paras. 91-93, 137-139, each of the plurality of images taken in each plane (i.e. first and second sets) are equally spaced (i.e. 22.5 degrees for 16 images) and rotating the object based on the rotate input]. 

However, the prior art of record does not teach generating a display queue with the first images, wherein an order of the first images in the display queue is determined based on a proximity of angular perspective of a next first image to be displayed compared to a previous first image in the display queue; and modifying the display queue to incorporate the second images based on a proximity of angular perspective of a next second image to be displayed compared to a previous first or second image in the display queue. 
In addition, it is not believed to have been within the level of one of ordinary skill in the art at the time of the invention to modify or integrate the electronic device of the prior art to incorporate the features of generating a display queue with the first images, wherein an order of the first images in the display queue is determined based on a proximity of angular perspective of a next first image to be displayed compared to a previous first image in the display queue; and modifying the display queue to incorporate the second images based on a proximity of angular perspective of a next second image to be displayed compared to a previous first or second image in the display queue, in combination with the other elements recited.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND J CASILLAS whose telephone number is (571)272-4994. The examiner can normally be reached 8am - 6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROLAND J CASILLAS/Primary Examiner, Art Unit 2179